NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLAYTON WISE,                                   No. 19-15010

                Plaintiff-Appellant,            D.C. No. 4:17-cv-05951-JSW

 v.
                                                MEMORANDUM*
ASHLEY MULLIGAN-PFLIE, (MD); et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      California state prisoner Clayton Wise appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment because Wise failed

to raise a genuine dispute of material fact as to whether defendants Mulligan-Pfile,

Forster, and Posson were deliberately indifferent in addressing his chronic shoulder

pain. See id. at 1057-60 (a prison official is deliberately indifferent only if he or

she knows of and disregards an excessive risk of harm to an inmate’s health;

medical malpractice, negligence, or a difference in medical opinion does not

amount to deliberate indifference); see also Hallett v. Morgan, 296 F.3d 732, 746

(9th Cir. 2002) (deliberate indifference claim premised on delay of medical

treatment must show that the delay led to significant injury); see also Peralta v.

Dillard, 744 F.3d 1076, 1087 (9th Cir. 2014) (reliance on the decisions of qualified

providers does not constitute deliberate indifference).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Wise’s motion to appoint counsel (Docket Entry No. 13) is denied.

      AFFIRMED.




                                           2